Citation Nr: 0427033	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  98-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia to 
include as secondary to service-connected residuals of 
perforated sigmoid colon.

2.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee. 

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a perforated sigmoid colon. 

4.  Entitlement to an effective date earlier than December 7, 
1999, for service connection for a ventral incisional hernia.

5.  Entitlement to a temporary total rating due to 
hospitalization in June 1997. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Veteran 

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In January 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a videoconference hearing.  


FINDINGS OF FACT

1.  A hiatal hernia did not have onset during service and a 
hiatal hernia is unrelated to the service-connected residuals 
of a perforated sigmoid colon.

2.  Arthritis of the left knee is manifested by slight 
limitation of motion, including functional loss due to pain, 
however, overall limitation of motion does not approximate or 
equate to either limitation of flexion to 45 degrees or 
extension to 10 degrees. 

3.  Residuals of a perforated sigmoid colon are manifested by 
symptoms of diarrhea and constipation with more or less 
constant abdominal distress.

4.  In December 1999, the veteran filed a claim of service 
connection for ventral incisional hernia.

5.  The veteran was not treated for a then service-connected 
disability during hospitalization in June 1997. 


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by 
service and a hiatal hernia is not due to or the proximate 
result of or aggravated by the service-connected colonic 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2003).  

2.  The criteria for a disability rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2003).

3.  The criteria for a disability rating in excess of 30 
percent for residuals of a perforated sigmoid colon have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7319, 7329 (2003).

4.  The criteria for an effective date earlier than December 
7, 1999, for service connection for ventral incisional hernia 
have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.155, 3.157, 3.400 (2003).

5.  The criteria for a temporary total rating due to 
hospitalization in June 1997 have not been met.  38 C.F.R. 
§ 4.29 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2004), and implemented at 38 C.F.R § 3.159 (2003), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that the VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ) on 
a claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.  

In this case, the initial RO adjudications were made prior to 
November 9, 2000, the date the VCAA was enacted.  In a May 
2003, the Board remand the appeal because the veteran had not 
been properly notified of the VCAA.  In the remand, the 
veteran was on notice of the following: 

The evidence needed to substantiate his claims would be 
evidence of that (1) the hiatal hernia resulted from 
surgery related to service-connected disability; (2) the 
criteria for the next higher rating for arthritis of the 
left knee under Diagnostic Codes 5003 and 5010 were met 
based on limitation of flexion or limitation of 
extension; (3) the criteria for the next higher rating 
for residuals of a perforated colon were met under 
Diagnostic Codes 7323 or 7329; (4) the claim of service 
connection for ventral hernia was filed prior to 
December 1999; and (5) the hospitalized in 1997 was for 
a service-connected disability.

He was also on notice to identify relevant VA and 
private medical records, not already of record.

The RO also provide VCAA notice in letters in June and 
December 2003, in which the veteran was instructed to submit 
any medical records he had and he was informed that VA would 
obtain VA records and he could submit other records or 
authorize VA to obtain the records on his behalf.  Initially, 
he was given 30 days to respond.  In February 2004, the RO 
readjudicated the claims, which were addressed in the 
supplemental statement of the case.  In March 2004, the 
veteran indicated that he had no other evidence to submit in 
support of his appeal and that he waived the period for 
responding to the supplemental statement of the case and he 
wanted the appeal forwarded to the Board immediately.  

As the initial rating decisions pre-dated the VCAA, the Board 
finds that any defect in the timing of the VCAA was beyond 
VA's control and that the Board's remand was the proper 
course of action to cure the VCAA notice deficiency and the 
remand and the subsequent VCAA notices substantially complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

As to the content of the notice, specifically, the 30 days to 
respond, under 38 U.S.C.A. § 5103(b)(3), the Secretary of VA 
may make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision implementing the VCAA that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

Also, as to the content of the notice, the June and December 
2003 VA letters informed the veteran that he should submit 
any evidence in his possession that pertained to his claims.  
After the issuance of the supplemental statement of the case 
in February 2004, the veteran stated that he had no other 
evidence to submit.  Any defect with respect to the sequence 
of the VCAA notice, subsequent re-adjudication and the 
veteran's statement did not prejudice the veteran's claims 
because the veteran had adequate notice of the evidence 
needed to substantiate the claims, the need to submit 
evidence, and the opportunity to submit such evidence.  

Duty to Assist 

VA has obtained VA and non-VA records and has afforded the 
veteran hearings; and the veteran has submitted evidence.  As 
the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been satisfied.  38 U.S.C.A. § 5103A.  

1.  Service Connection for a Hiatal Hernia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be established for a disability, which is 
proximately due to, or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  Further, a disability, 
which is aggravated by a service-connected disability may be 
service connected to the degree that the aggravation is 
shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Factual Background

The service medical records, including the reports of 
entrance and separation examinations do not contain a 
complaint, history, or finding of a hiatal hernia.
After service on VA examination in August 1997, there was a 
history of a hiatal hernia repair in 1997.  The examiner 
expressed the opinion that the hiatal hernia did not have any 
significant relationship with the colostomy. 

On VA examination in February 1999, medical history included 
treatment of a hiatal hernia in 1997.  X-rays revealed a 
hiatal hernia. The examiner expressed the opinion that the 
hiatal hernia was not related in any way to the colon 
problems.  

In a December 1999 report, R. D. H., M.D., expressed the 
opinion that there was no way to tell for sure when the 
veteran developed the hiatal hernia. 

Analysis

The veteran contends that the hiatal hernia is related to the 
service-connected perforated sigmoid colon.  The record does 
not show and the veteran does not contend that the hiatal 
hernia had onset during service. 

On VA examinations in 1997 and 1999, both examiners expressed 
the opinion that the hiatal hernia was not related to the 
colostomy or the colon problems.  Also a private physician 
was unable to tell for sure when the veteran developed the 
hiatal hernia.  

In the absence of medical evidence of the onset of a hiatal 
hernia in service, of medical evidence that the hiatal hernia 
is proximately due to or the result of the service-connected 
colonic disability, or of evidence that the hiatal hernia was 
worsened by the service-connected colonic disability, there 
is no evidence in favor of the claim and the Board concludes 
that the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply.  

2.  Increased Rating for Arthritis of the Left Knee

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In addition, when rating joint disabilities rated on the 
basis of limitation of motion, functional loss due to pain, 
weakness, fatigue, and incoordination are factors to be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Factual Background

In a November 1968 rating decision, the RO granted service 
connection for traumatic arthritis of the left knee and 
assigned a noncompensable rating.  The noncompensable rating 
remained in effect and unchanged until the veteran filed his 
current claim for increase in 1997.  In a December 1998 
rating decision, the RO increased the rating to 10 percent 
under Diagnostic Code 5010, the 10 percent rating is now 
before the Board for appellate review. 

On VA examination in August 1997, the veteran complained of 
left knee pain and occasionally locking.  He stated that the 
knee does not bother him constantly but he felt that the 
symptoms were becoming more prominent with age.  The 
pertinent findings were normal range of motion and a stable 
knee with some crepitus. 

On VA examination in November 1998, the veteran complained of 
intermittent left knee pain that increased with all 
activities and with changes in the weather.  changes.  His 
only absolute restriction of function is inability to squat 
and run.  He denied swelling or instability, but did describe 
locking of the knee joint.  It was noted that the veteran 
worked as an auto repairman, that he had not lost time from 
work, that he had not had knee surgery and he did not use a 
brace, cane or crutch.  

On range of motion, extension was to 0 degrees and flexion 
was to 110 degrees with moderate crepitus.  There was no 
tenderness, edema, effusion or deformity.  Ligaments appeared 
intact.  The veteran was observed ambulating with a slight 
limp and squatting with difficulty.  The impression was 
residuals of left knee injury.
In a June 2003 evaluation, a private physician reported that 
there was good range of motion of both knees with slight 
crepitus and laxity of the anterior cruciate ligament of the 
left knee.  The assessment was left knee pain with ligament 
laxity. 

A MRI in June 2003 revealed patellofemoral arthritis and the 
anterior cruciate ligament had a good appearance and the 
menisci were intact.  

In a July 2003 evaluation, a private physician reported 
stable symptoms of patellofemoral arthritis with good range 
of motion and no effusion.  

On VA examination in August 2003, the veteran was wearing 
braces on both knees that kept his knees from giving way.  He 
denied effusion.  The veteran stated that he does pretty well 
with the braces.  The examiner did not observe any acute 
flare-ups with repeated use.  Range of motion in both knees 
was full, that is, from 0 to 140 degrees.  There was no 
evidence of any instability of the ligaments and the maneuver 
did not cause pain.  The examiner commented that he found no 
evidence of any decreased function or pain.  The examiner 
stated that the left knee was normal.  

On VA examination in January 2004, the veteran had a normal 
gait. He was wearing braces on both knees.  Both knees fully 
extended to 0 degrees and flexed to 140 degrees.  There was 
no evidence of effusion.  Muscle masses showed no discrepancy 
in circumference above or below the knee.  There was good 
strength about the knee.  During the evaluation for 
instability, the veteran did not have any pain.  He also did 
not seem to have any appreciable pain during flexion and 
extension.  There was a very fine crepitus.  The veteran 
attributed the improvement to a steroid injection.  He also 
stated that he had been told that he would need total knee 
replacements, when he reached his 60s and 70s.  He was not 
using use any aid for walking. 

The examiner stated that the veteran had bilateral 
chondromalacia of the knees and that the veteran's complaint 
of discomfort is consistent with that finding.  The examiner 
stated that the veteran does not have any limitation of 
motion, significant loss of strength, or evidence of 
instability of the knee.  The examiner stated that, after 
reviewing the veteran's claims file, there is no change from 
his previous opinion.  The examiner observed that the veteran 
exhibited quite good range of motion without any discomfort 
during the dressing and undressing for the examination.  

Analysis

The veteran's arthritis of the left knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5010, 
38 C.F.R. § 4.71.

Under Diagnostic Code 5010, traumatic arthritis will be rated 
as degenerative arthritis under Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. §§ 4.59, 4.71a 

Pursuant to Diagnostic Code 5260, limitation of flexion to 45 
degrees is 10 percent disabling, flexion limited to 30 
degrees is 20 percent disabling; and flexion limited to 15 
degrees is 30 percent disabling.  

Pursuant to Diagnostic Code 5261, limitation of extension to 
10 degrees is 10 percent disabling; extension limited to 15 
degrees is 20 percent disabling, extension limited to 20 
degrees is 30 percent disabling.

Reconciling the various reports over a six year into a 
consistent picture, there emerge several constants.  For 
flexion, range of motion has been generally for 0 to 140 
degrees, which is normal range of motion.  On one occasion, 
flexion was reportedly from 0 to 110 degrees.  At no time has 
flexion been limited to 45 degrees, the criteria for a 10 per 
cent rating on the basis of limitation of flexion.  
As for extension, no limitation of extension has been 
demonstrated and there is no finding to support extension 
limited to 10 degrees, the criteria for a 10 percent rating 
on the basis of limitation of extension.  Even if functional 
loss due to pain is considered, no additional loss of flexion 
or extension is shown.  The findings pertaining to limitation 
of motion do not approximate or equate to the criteria for a 
separate rating under either Diagnostic Codes 5260 (flexion) 
or Diagnostic Code 5261 (extension).  

As for ligament laxity that was identified in June 2003, a 
subsequent MRI revealed no ligament damage and findings both 
private and VA thereafter show that the knee was stable.  
Stated differently, of the several findings reported over the 
years of the appeal only one indicated instability and for 
the rest, there was no evidence of instability.  Therefore a 
separate rating for the left knee disability under Diagnostic 
Code 5257 (instability) is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.

3.  Increased Rating for Residuals of Perforated Sigmoid 
Colon

Factual Background 

In a September 1991 rating decision, the RO granted service 
connection for residuals of a perforated sigmoid colon on the 
grounds that the disability was due to VA surgical treatment.  
A noncompensable was assigned after the termination of a 
temporary total rating based on convalescence.  On appeal to 
the Board in 1995 of the noncompensable rating, the Board 
granted a 10 percent rating.  The 10 percent rating remained 
in effect and unchanged until the veteran filed his current 
claim for increase in 1997.  In a December 1998 rating 
decision, the RO increased the rating to 30 percent under 
Diagnostic Code 7319, the 30 percent rating is now before the 
Board for appellate review.



On VA examination in August 1997, the veteran stated that he 
has had a tendency toward intermittent diarrhea and 
constipation.  The veteran was described as well nourished 
and his weight was 171 pounds.  The examiner reported that 
the only symptoms attributable to the colostomy are the 
episodes of diarrhea and constipation. 

On VA examination in November 1998, there was no change in 
symptomatology. The veteran complained of abdominal cramps 
with alternating constipation and diarrhea.  His weight had 
increased to seven pounds over his preoperative weight.  He 
had no food intolerance and he was on a regular diet.  Bowel 
sounds were within normal limits.  No masses were palpable.  
All scars were well healed and nontender.  The diagnosis was 
residuals of perforated colon.  

On VA examination in February 1999, the veteran complained of 
irritable bowel syndrome and that his stomach bothered him 
with cramping.  He stated that he had three to four bowel 
movements a day and intermittent constipation and diarrhea.  
It was reported that his weight had remained stable.  

In December 1999, a private medical report discloses that the 
veteran was having some abdominal discomfort and that he had 
alternating diarrhea and constipation.  

In September 2001, an esophagogastroduodenoscopy revealed 
gastritis and a colonoscopy showed no significant 
abnormality. 

In June 2003, a private physician reported that the veteran's 
weight had gone up some over the past year and that he was 
taking a stool softener.  The assessment was irritable bowel 
syndrome.  

In July 2003, a private physician reported the veteran was 
still having alternating constipation and diarrhea.  

In July 2003, an esophagogastroduodenoscopy revealed 
gastritis. 

On VA examination in January 2004, the veteran complained of 
constipation and diarrhea.  Examination revealed the abdomen 
to be soft and nontender.  Bowel sounds were normal.  The 
examiner stated that there is no indication that the veteran 
has any dysfunction of the bowel either on a basis of 
anatomic and radiographic studies or on a basis of the 
veteran's nutrition and history.  Regarding the best 
diagnostic code for evaluating the disability, the examiner 
recommended Diagnostic Code 7329 (resection of the large 
colon).  The examiner concluded that the veteran did not have 
any significant symptoms related to the perforated colon. 

Analysis

The residuals of a perforated sigmoid colon are currently 
evaluated as 30 percent disabling under Diagnostic Code 7319 
(irritable bowel syndrome) 

Under Diagnostic Code 7319, severe irritable colon syndrome 
(spastic colitis, mucous colitis, etc.) with diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress warrants a 30 percent rating, 
which is the highest schedular rating under Diagnostic Code 
7319.  

Because the veteran is already receiving the maximum 
schedular rating allowable under Diagnostic Code 7319, the 
Board has considered as recommended by the VA examiner the 
disability under Diagnostic Code 7329. 

Under Diagnostic Code 7329, resection of the large intestine 
with severe symptoms, objectively supported by examination 
findings, warrants a 40 percent rating, which is the highest 
schedular rating under Diagnostic Code 7329.  

On recent VA examination, there was no evidence of bowel 
dysfunction on the basis of anatomy, radiographic studies, 
nutrition or by history.  The examiner concluded that the 
veteran did not have any significant symptoms related to the 
perforated colon.  

In the absence of objectively, severe symptoms, the criteria 
for a higher rating under Diagnostic Code 7329 have not been 
met. 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.

4.  Earlier Effective Date for Ventral Incisional Hernia
Factual Background

In June 1997, the veteran underwent a repair of a ventral 
incisional hernia at a private hospital.  The RO received the 
veteran's claim of service connection for the ventral 
incisional hernia in December 1999.  

In a July 2000 rating decision, the RO granted service 
connection for ventral incisional hernia, effective from 
December 7, 1999. 

Analysis

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 
3.155.

After carefully reviewing the record, the Board concludes 
that the veteran did not file a claim of service connection 
for ventral incisional hernia until December 1999.  As no 
document prior to December 1999 can be considered either a 
formal or informal claim for service connection for ventral 
incisional hernia, there is no basis to assign an effective 
date, earlier than the date of receipt of claim. 38 C.F.R. 
§ 3.400.  

As for the June 1997 private hospital report, which was 
received in 1997, the veteran submitted the report in 
conjunction with his claim for increase for his service-
connected disabilities, at the time the only service-
connected disabilities were a left knee disability and 
residuals of a perforated colon.  As service connection for a 
ventral incisional hernia was not identified as the benefit 
sought and as service connection had not been disallowed for 
the incisional hernia, the report of private hospitalization 
does not constitute a claim under either 38 C.F.R. § 3.155(a) 
(informal claim) or § 3.157(b)(3) (institutional report after 
a claim of compensation had been disallowed).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  

5.  Temporary Total Rating 
Factual Background

As mentioned above, the veteran underwent ventral incisional 
hernia surgery in June 1997.  The RO received the veteran's 
claim of service connection for ventral incisional hernia in 
December 1999.  And the RO granted service connection for 
ventral incisional hernia, effective from December 7, 1999.  

Analysis

Pursuant to 38 C.F.R. § 4.29, a total disability rating is 
assignable when it is established that a service-connected 
disability required hospital treatment at an approved 
hospital in excess of 21 days.  This claim fails because at 
the time of the hospitalization, service-connection had not 
been established for a ventral incisional hernia.  While 
service connection was eventually established for the 
disability, the effective date of the award of service 
connection was in December 1999.  So a temporary total rating 
for the period of hospitalization in 1997 cannot be award, as 
service-connection had not been established for the 
disability. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply. 

                                                                                              
(Continued on next page)


ORDER

Service connection for a hiatal hernia to include as 
secondary to service-connected residuals of a perforated 
sigmoid colon is denied.

A rating in excess of 10 percent for arthritis of the left 
knee is denied.

A rating in excess of 30 percent for residuals of a 
perforated sigmoid colon is denied.

An effective date earlier than December 7, 1999, the award of 
service connection for ventral incisional hernia is denied.

A temporary total rating due to hospitalization in June 1997 
is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



